DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 6/3/2022 is acknowledged.

Claims37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2022.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 12, 14, 15, 17, 19, 21, 23, 27, 28, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites at (c) “at least one lipid” and further “wherein the at least one aptamer and the at least one nucleic acid motif each are covalently linked to at least one lipid”. This language is unclear since it is not clear if the “at least one lipid” of the latter is the “at least one lipid of the former. Further it is not clear whether the “at least one aptamer” and the “at least one nucleic acid motif might be bound to the same lipids or to separate lipids, for example.
In claim 1 lines 11 and 12 it is recited “the lipid-modified aptamer and lipid modified nucleic acid motif” There is insufficient antecedent basis for this limitation.

The claims are free of the prior art.

The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure. 
US20190264206 describes photocontrolled aptamers asserted to be used as potential therapeutic and diagnostic application.
US20180078649 describes aptamers that comprise drug intercalating hairpins.
US20170298343 describes photocontrolled aptamers.
US20160355820 describes aptamers comprising drug intercalating hairpins.
US201500646696 describes photoisomerable aptamers.
The references above either alone or in combination disclose or suggest the claimed invention.

Prusty et al, Nature Communications 9:535, 2018 is not prior art, but is cited as it describes the instant invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635